Citation Nr: 1018201	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-20 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. D.B.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1969 to 
March 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006, June 2007, and June 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

In connection with his appeal the Veteran testified at a 
hearing before the undersigned Veterans Law Judge at the RO 
in February 2010.  A transcript of the hearing is associated 
with the claims file.

The issues of entitlement to service connection for bilateral 
hearing loss disability, entitlement to service connection 
for PTSD, and of entitlement to service connection for colon 
cancer will be addressed in the REMAND following the order 
section of this decision.


FINDINGS OF FACT

1.  In an unappealed September 1979 Board decision, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss disability was denied.

2.  The evidence associated with the claims file subsequent 
to the September 1979 Board decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for bilateral hearing 
loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The record reflects that the Veteran originally filed his 
claim of entitlement to service connection for a right ear 
trouble with hearing loss in January 1978.  In a February 
1978 rating decision, the RO denied the Veteran's claim based 
on its determination that the Veteran did not provide 
evidence of a current disability.  The Veteran appealed this 
decision to the Board.  In a September 1979 decision, the 
Board denied the Veteran's claim based on its determination 
that a chronic right ear condition was not incurred in or 
aggravated by active service and because the Veteran had 
preexisting right ear hearing loss that was not aggravated by 
his active service.  The Veteran did not appeal this 
decision.    

The pertinent evidence of record at the time of the September 
1979 Board decision consisted of the following: the Veteran's 
service treatment records (STRs) showing that the Veteran had 
right ear hearing loss at the time of his enlistment and that 
the Veteran's hearing was within normal limits, in both ears, 
upon whisper voice test at the time of his separation; a 
December 1977 to January 1978 VA Medical Center hospital 
summary which shows that the Veteran was treated for 
cholesteatomatous otomastoiditis in the right ear and that he 
underwent a radical right ear mastoidectomy at that time; 
January 1979 VA Medical Center treatment records showing 
treatment for recurrent right ear cholesteatoma; and a March 
1979 statement from the Veteran in which he reported that he 
believed his hearing loss first began due to his exposure to 
unusual artillery noises while he was stationed in Vietnam.
 
The evidence that has been received since the September 1979  
Board decision includes the following: VA Medical Center 
treatment records from January 1999 to February 2010 
documenting that the Veteran has bilateral hearing loss 
disability and that he receives treatment for ear problems at 
the VA Medical Center; a February 2006 statement from the 
Veteran in which he again reported that he was exposed to 
loud noises while serving in Vietnam as he was in an 
artillery unit and did not use hearing protection; private 
medical records from October 1980 to March 1986 which show 
that the Veteran received treatment for bilateral ear 
problems and underwent a right mastoidectomy revision in 
March 1981 for recurrent cholesteatoma; a July 2007 statement 
from the Veteran in which he reported that he believed that 
his right ear hearing loss was aggravated by active service 
and that his left ear hearing loss was caused by noise 
exposure in active service; a transcript of the Veteran's 
February 2010 Board hearing at which he testified to the 
various noise exposure he experienced during his active 
service; and a March 2010 statement from the Veteran's 
private physician in which his physician states that the 
Veteran's bilateral hearing loss disability is related to his 
active service, however, no supporting rationale for this 
opinion was provided.     

The Board finds that the post-service medical evidence 
showing that the Veteran has bilateral hearing loss 
disability and the March 2010 statement from the Veteran's 
private physician stating that the Veteran's bilateral 
hearing loss disability was related to his active service are 
new and material.  In this regard the Board notes that this 
evidence directly addresses the reason the claim was 
originally denied.  The evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, 
the evidence is sufficient to raise a reasonable possibility 
of substantiating the claim.  

Accordingly, reopening of the claim for entitlement to 
service connection for bilateral hearing loss disability is 
in order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for bilateral 
hearing loss disability is granted.


REMAND

As a preliminary matter, the Board notes that the Veteran 
submitted a statement in January 2010 that the Board has 
found to be a timely notice of disagreement with a June 2009 
rating decision denying entitlement to service connection for 
colon cancer.  There is no record that the originating agency 
has provided the Veteran with a Statement of the Case in 
response to this notice of disagreement.  Because the notice 
of disagreement placed the issue in appellate status, the 
matter must be remanded for the originating agency to issue a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).

The Board is also of the opinion that additional development 
is required before the Veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
of entitlement to service connection for PTSD are decided.

A review of the Veteran's STRs shows that at his April 1968 
induction examination the Veteran was given an audiological 
evaluation.  At that time, the Veteran's audiometric testing 
results were as follows:

Hertz (Hz)        |1000   |2000   |3000   |4000   
Right                | 45      | 30      | x        
| 35         
Left                  | 5        | 15      | 
x        | 15

It was noted on the examination report that the Veteran had 
impairment of hearing; however, the Veteran was found to be 
qualified for induction.  At the Veteran's separation 
examination in March 1971, the Veteran was not afforded a 
full audiological evaluation.  At that time, the Veteran was 
only afforded a whisper examination, which showed that the 
Veteran's hearing was within normal limits, in both ears, 
upon his separation from active service.

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  Only such 
conditions as are recorded in physical examination reports 
are to be considered as "noted."  The Veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

In this regard, the Board notes that there has never been a 
determination made as to whether there is clear and 
unmistakable evidence that the Veteran had hearing impairment 
which pre-existed his active service.  Additionally, because 
the Veteran's separation audiological evaluation consisted of 
only a whisper test, it has not been adequately determined 
whether any preexisting right ear hearing impairment clearly 
and unmistakably underwent no aggravation as a result of his 
active service.              

At his February 2010 Board hearing, the Veteran reported that 
while stationed in Vietnam he sustained significant noise 
exposure.  The Veteran reported that when he first arrived he 
was sent to a bunker where he heard outgoing and incoming 
rounds that were so loud they shook the ground.  He also 
reported that as a member of an artillery unit he was 
routinely exposed to large artillery fire from the large guns 
mounted on gun trucks.  The Veteran also reported that the 
trucks themselves were diesel engine trucks and so, were very 
loud.  Additionally, the Veteran reported being exposed to 
jet engine noise, bomb drops, and explosions.

A review of the Veteran's service personnel records (SPRs) 
shows that the Veteran was stationed in the Republic of 
Vietnam from September 1970 to March 1971.  The Veteran's 
military occupational specialty (MOS) for that period of 
service is listed as wireman and heavy truck driver with the 
39th Artillery Division.  Based on the Veteran's testimony 
and the information found in the Veteran's SPRs, the Board 
concedes the Veteran's exposure to acoustic trauma while 
serving on active duty.    

The Veteran has also reported that he first experienced 
hearing loss in his left ear following the noise exposure 
sustained in Vietnam.  Additionally, the Veteran has reported 
that his hearing in his right ear got worse after the noise 
exposure sustained while in Vietnam.      

The Board notes that the Veteran is competent to report when 
he first began to experience symptoms of hearing loss and 
that they have continued since his separation from active 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds 
the Veteran to be credible.

Also of record, are post-service medical records which show 
that the Veteran has been treated for right ear cholesteatoma 
since as early as December 1977.  The record shows that the 
Veteran underwent a right mastoidectomy for the first time in 
December 1977 and that he had a revision of the right 
mastoidectomy performed in March 1981.  It has never been 
determined whether the Veteran's current right ear hearing 
impairment could have been caused or worsened by his chronic 
ear problems since service, to include right ear 
cholesteatoma.  

Also of record are VA Medical Center and private physician 
treatment records which show that the Veteran has been 
diagnosed with bilateral hearing loss disability since his 
separation from active service.  A March 2010 statement from 
the Veteran's treating physician reported that the Veteran 
had mild hearing loss in his left ear and profound hearing 
loss in his right ear.  The physician also reported that the 
Veteran's hearing loss was related to his active service.  
However, there was no supporting rationale for this opinion 
expressed and the United States Court of Appeals for Veterans 
Claims (Court) has found that a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).   

Therefore, in light of the Veteran's claims that he first 
started to experience left ear hearing loss after noise 
exposure sustained in active service, that his right ear 
hearing loss got worse after noise exposure sustained in 
service, the acoustic trauma experienced by the Veteran that 
has been conceded by the Board, the post service medical 
records which show that the Veteran has been diagnosed with 
bilateral hearing loss disability, and the Veteran's private 
physician's statement that the Veteran's current hearing loss 
is a result of his active service; the Board finds that the 
Veteran should be afforded a VA examination to determine the 
nature and etiology of any currently present bilateral 
hearing loss disability, to include as to whether the Veteran 
clearly and unmistakably had a right ear hearing impairment 
that was chronically worsened by the Veteran's active 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service 
connection for PTSD, the Board notes that the Veteran has 
reported the existence of several PTSD stressors to VA.  In 
PTSD stressor statements received by VA in November 2006 and 
May 2007, the Veteran reported that while stationed at Dong 
Ha in Vietnam, he experienced several mortar and rocket 
attacks.  At his February 2010 Board hearing, the Veteran 
again reported the mortar and rocket attacks he experienced 
while stationed with his battalion at Dong Ha.  The Veteran 
reported that the approximate time frames of these attacks 
would be from September 1970 to October 1970, from November 
1970 to December 1970, and also from January 1971 to February 
1971.  

The Veteran also reported that while serving in Vietnam two 
of his friends went out for maneuvers and never returned to 
base.  He reported that he believed that they died while in 
the field and that it had always bothered him that they 
didn't return.  The Veteran reported that this occurred in 
either February 1971 or March 1971.

Additionally, in his November 2006 and May 2007 statements as 
well as his February 2010 Board hearing, the Veteran reported 
that while driving a water truck through Vietnam he saw 
numerous mangled and dismembered bodies.          

In May 2007 the RO made a formal finding of a lack of 
information required to corroborate stressors associated with 
a claim for entitlement to service connection for PTSD.  The 
RO reported that the information required to verify the 
stressful events described by the Veteran was insufficient to 
send to the Joint Services Records Research Center (JSRRC) 
for attempted verification.

While there may not have been enough information to verify 
the Veteran's reported stressor of seeing mangled and 
dismembered bodies, the Board finds that there is sufficient 
information to attempt verification of the Veteran's other 
claimed stressors.

A review of the Veteran's VA Medical Center treatment records 
shows that the Veteran has received psychiatric treatment 
from the VA Medical Center.  At a March 2007 psychiatric 
evaluation, the Veteran reported his PTSD stressors to the 
examiner.  The Veteran reported both experiencing the rocket 
and mortar attacks and seeing the dismembered bodies.  The 
Board notes that the Veteran has been diagnosed with PTSD by 
the mental health professionals at the VA Medical Center 
based on the reported stressors. 

The Board finds that the Veteran has provided adequate 
information to attempt stressor verification through JSRRC 
and/or other resources.  As the Veteran has been competently 
diagnosed with PTSD based on the stressor statements he 
provided to VA, the Board finds that VA has an obligation to 
attempt verification of his stressor statements.  If one or 
both of the stressors reported by the Veteran can be 
verified, then the Veteran should be afforded a VA 
examination to determine the nature and etiology of his PTSD.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should provide the 
Veteran and his representative with a 
Statement of the Case on the issue of 
entitlement to service connection for 
colon cancer.  It should also inform 
the Veteran of the requirements to 
perfect an appeal with respect to this 
issue.  If the Veteran perfects an 
appeal, the RO or the AMC should ensure 
that all indicated development is 
completed before the case is returned 
to the Board.

2.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include VA 
Medical Center treatment records.  If 
it is unable to obtain any such 
evidence, it should so inform the 
Veteran and his representative and 
request them to submit the outstanding 
evidence.

3.	Then, the Veteran should be afforded a 
VA examination by a physician or 
audiologist with the appropriate 
expertise to determine the nature and 
etiology of any currently present 
bilateral hearing loss disability.  The 
claims files must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims files, the 
examiner should provide an opinion with 
respect to the hearing impairment in 
the Veteran's right ear, as to whether 
a right ear hearing impairment clearly 
and unmistakably existed prior to the 
Veteran's active service and clearly 
and unmistakably underwent no permanent 
increase in severity as a result of the 
Veteran's active service, to include as 
a result of the acoustic trauma 
sustained while serving in Vietnam.  

Based upon the examination results a 
the review of the claims files, the 
examiner should provide and opinion 
with respect to the hearing impairment 
in the Veteran's left ear, as well as 
any hearing impairment in the Veteran's 
right ear not found to clearly and 
unmistakably exist prior to service, as 
to whether there is a 50 percent or 
better probability that the disorder is 
etiologically related to noise exposure 
in service, to include as a result of 
the acoustic trauma sustained while 
serving in Vietnam.  For the purposes 
of the opinion, the examiner should 
presume that the Veteran is a reliable 
historian.

The examiner should also provide an 
opinion with respect to any currently 
present right ear hearing loss as to 
the extent to which the Veteran's right 
ear hearing impairment can be 
attributed to his chronic right ear 
problems, to include right ear 
cholesteatoma and right ear 
mastoidectomies, rather than his active 
service noise exposure.

An opinion should be provided regarding 
hearing loss in each ear even if the 
current examination does not establish 
the presence of hearing loss disability 
for VA compensation purpose.

The supporting rationale for all 
opinions expressed must be provided.

4.	The RO or the AMC should attempt to 
verify whether the Veteran's unit was 
stationed at Dong Ha in Vietnam at any 
time during the period of September 
1970 to March 1971.    

If the Veteran's unit was stationed at 
Dong Ha in Vietnam during that period, 
the RO or the AMC should verify whether 
Dong Ha came under mortar and rocket 
attack at any time during the period 
that the Veteran's unit was stationed 
at Dong Ha, to specifically include the 
periods reported by the Veteran in his 
February 2010 Board hearing.

All attempts of stressor verification 
must be recorded in the claims files.

5.	The RO or the AMC should attempt to 
verify whether two service members, 
named by the Veteran in his February 
2010 Board hearing, were killed in 
Vietnam on or around February or March 
1971.

All attempts of stressor verification 
must be recorded in the claims file.

6.	Then, if one or both of the Veteran's 
claimed stressors are verified, the 
Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist in order to determine the 
nature and etiology of any currently 
present psychiatric condition, to 
include PTSD.  The claims files must be 
made available to and reviewed by the 
examiner.

Based on the examination results and a 
review of the claims files, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any currently 
present psychiatric condition, to 
include PTSD, is etiologically related 
to the Veteran's active service, to 
include any verified stressor.

The rationale for all opinions 
expressed must be provided.

7.	The RO or the AMC should undertake any 
additional development it determines to 
be warranted.

8.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss disability and 
of entitlement to service connection 
for PTSD based on all pertinent 
evidence and legal authority.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


